DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species III in the reply filed on 2/18/21 is acknowledged.  The traversal is on the ground(s) that the pending claims are generic to all species and the claims do not set forth a multiplicity of species that would be extensive and burdensome to search.  This is not found persuasive because the examiner has identified nine disclosed species and no generic claims are presently allowable .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-26 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Whitt, III, et al. (US8498100).
Whitt disclosed an electronic device, comprising a tablet segment 102 comprising a touchscreen display 110, the tablet segment having a front side (front edge) and a back side (back edge); and a base 104 comprising a keyboard, wherein the base has a top side and a bottom side, the base including a cradle dock 202 to allow the tablet segment to be removably connected to the base in a first configuration (fig. 3), wherein the base has a back edge opposite a front edge and a first side edge opposite a second side edge, wherein the cradle dock is in contact .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclosed various features of applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987.  The examiner can normally be reached on Monday-Friday, 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837